Title: From George Washington to John Didsbury, 30 November 1759
From: Washington, George
To: Didsbury, John



Sir
Virginia 30th Novr 1759

The first Shoes which I desird might be made by you for me on Colo. Baylors Last are come in, and fit me tolerably well except that some of them are (if any thing) rather too short—as I imagine you will now be able to suit my foot exactly I beg you will for the future observe the following Directions in making the Shoes.
Let the hind Quarters always be high & very short so that they may Buckle high up on the Instep—the Heels midling high also.
Never more make any of Dog leather except one pair of Pumps in a Cargoe (which let be very neat) unless you send better Leather than they were made of before—for the two pair of Shoes scarcely lasted me twice as many days & had very fair wearing. If I shoud find occasion to alter at any time these Directions you shall be timely advisd of it—at present please to send me


2 pair strong Shoes
1 pr dble Channel Pumps


2 pr neat & fine Do
1 pr very neat turnd Ditto


Mr Cary will pay the Cost & I am Sir Yr Very Hble Servt

Go: Washington

